DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 21-27, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 21 recites the subject matters that a portion of the substrate horizontally projects outwards between outer edges of each of the first solder mask and the second solder mask in a cross sectional view of the microelectronic device, which may imply that the recited portion of the substrate further horizontally projects outwards beyond the outer edges of each of the first solder mask and the second solder mask in a cross sectional view of the microelectronic device. However, full support for such recited/implied subject matters cannot be found in the original disclosure.
Claim 23 recites the subject matters that the recited microelectronic device further comprises a passive component, such as a resistor or a capacitor, in the recited magnetic material. However, full support for such recited subject matters cannot be found in the original disclosure, which expressly discloses that the element that is attached to the second solder mask (see 118 in Fig. 1H) is a magnetic material (128) that is not a passive component, at least not by itself alone; and/or  the original disclosure lacks an adequate description and/or reference regarding how and/or in what 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the subject matters that: a portion of the substrate horizontally projects outwards between outer edges of each of the first solder mask and the second solder mask in a cross sectional view of the microelectronic device; but it fails to clarify: how and/or in what sense any portion of the substrate could definitely further horizontally project outwards, if such recited portion of the substrate is already at and between outer edges of each of the first solder mask and the second solder mask in any cross sectional view of the microelectronic device.
Claims 21 recites the subject matters of: a substrate pad attached a portion of the first face and a portion of the first solder mask via an adhesive; but it fails to clarify: 
whether it definitely means that the recited substrate pad is definitely attached to a portion of the first face and to a portion of the first solder mask via an adhesive, or that 
whether the recited substrate pad is definitely attached to the recited portion of the first face directly, or via an adhesive.

Allowable Subject Matter
The following additional limitations to each of the claims 1 and 21 are drafted by the examiner and considered to distinguish patentably over the art of record in this application, which is presented to applicant for consideration: 
In claim 1, add: 
--wherein the first face has a first solder mask thereon and the second face has a second solder mask thereon; and the first and second solder masks have a substantially same pattern--.
In claim 21, add:
--wherein the first and second solder masks have a substantially same pattern--.


Response to Arguments
Applicant’s arguments with respect to claims rejected above have been considered but are moot because the new ground of rejection set forth above in this office action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.










/SHOUXIANG HU/           Primary Examiner, Art Unit 2898